In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the New York State Office of Children and Family Services appeals, as limited by its brief, from stated portions of an order of disposition of the Family Court, Suffolk County (Freundlich, J.), entered August 18, 2000, which, inter alia, placed Eric M. with it until December 22, 2000, with a limit of one six-month extension, and directed it, among other things, to apply to the court if the placement was to be discontinued.
Ordered that the order of disposition is modified, on the law, by deleting from the second decretal paragraph thereof (1) the sentence “There could be one (1) six (6) month extension to the order,” and (2) the sentence beginning with the words “In the event” and ending with the words “hearing and orders”; as so modified, the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
*580The dispositional order on appeal, even as extended, has expired (see, Family Ct Act § 355.3 [1]), and thus this appeal would ordinarily be dismissed as academic. However, this case presents an exception to the mootness doctrine (see, Matter of Dewayne B., 289 AD2d 571 [decidedherewith]) and, therefore, we reach the merits.
For the reasons stated in Matter of Dewayne B. (supra), the order of disposition is modified.
The contentions in the Law Guardian’s brief are without merit. Ritter, J. P., Smith, Adams and Cozier, JJ., concur.